Citation Nr: 0735001	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  03-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for residuals of 
malaria.

3.  Entitlement to service connection for a respiratory 
disorder.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1944 to May 1946.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In April 2007, the Board remanded these claims to the RO for 
additional action.  In August 2007, the veteran testified in 
support of these claims at a videoconference hearing held 
before the undersigned Veterans Law Judge.

During contact with the RO via telephone in April 2005 and 
his hearing, the veteran raised additional claims for review, 
including entitlement to service connection for a heart 
disability and entitlement to an increased evaluation for his 
service-connected bilateral knee and low back disabilities.  
The Board refers these claims to the RO for appropriate 
action.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  Bilateral defective hearing is not related to the 
veteran's active service and did not manifest to a 
compensable degree within a year of his discharge therefrom.

3.  The veteran does not currently have residuals of malaria.

4.  A respiratory disorder is not related to the veteran's 
active service.

5.  Diabetes mellitus is not related to the veteran's active 
service and did not manifest to a compensable degree within a 
year of his discharge therefrom.


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2006).

2.  Residuals of malaria were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

3.  A respiratory disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

4.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating them 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated October 2002, August 2003, September 
2004 and March 2005, the first sent before initially deciding 
those claims in a rating decision dated March 2003.  The 
timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of the aforementioned notice letters considered 
in conjunction with the content of letters VA sent to the 
veteran in October 2002 and November 2002 also reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.   

In the notice letters, the RO acknowledged the veteran's 
claims, notified the veteran of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of VA's duty to assist 
and indicated that it was developing his claims pursuant to 
that duty.  The RO also identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA any additional information or evidence he had in his 
possession, which he thought pertained to his claims.     

As well, the RO informed the veteran that it had attempted to 
obtain his service medical and personnel records, but had 
learned that there were none on file.  The records were 
likely destroyed in a fire that occurred at the Records 
Management Center, a military records storage facility.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that, 
where a veteran's service medical records have been destroyed 
or lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).  The RO asked the veteran to assist in 
reconstructing his service data by submitting a completed 
copy of the enclosed NA Form 13055 (Request for Information 
Needed to Reconstruct Medical Data), additional information 
regarding his service, and/or alternative types of evidence 
to support his claims, including statements from service 
medical personnel and/or buddies, letters written during 
service, photographs taken during service, and/or records of 
treatment rendered soon after service.

The content of the aforementioned letters, considered 
collectively, does not reflect compliance with the 
requirements of the law as found by the Court in 
Dingess/Hartman.  However, a remand for additional 
notification is unnecessary.  As explained below, service 
connection may not be granted in this case.  Therefore, any 
question regarding what disability rating or effective date 
to assign a grant of service connection is moot. 

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to those 
claims, including service medical and personnel records and 
post-service VA and private treatment records.

The RO also endeavored to reconstruct the veteran's service 
file.  After the veteran completed the NA Form 13055 and 
identified the dates when he allegedly received treatment for 
the claimed disabilities at issue in this appeal and the 
location of the facilities where he received such treatment, 
the RO relayed this information to the National Personnel 
Records Center (NPRC).  NPRC later responded negatively with 
regard to locating any sick and morning reports that mention 
the veteran.

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this case, after 
completing the NA Form 13055, the veteran did not identify 
any alternative medical or lay evidence for VA to assist the 
veteran in securing.  Therefore, by relaying the 
aforementioned information to NPRC, VA satisfied its 
heightened duty to assist the veteran in obtaining evidence 
of his alleged in-service treatment.

The RO also afforded the veteran VA examinations, during 
which VA examiners discussed the presence and etiology of the 
claimed disabilities at issue in this appeal.  The veteran 
does not now assert that the reports of these examinations 
are inadequate to decide his claims.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to service connection for 
bilateral hearing loss, residuals of malaria, a respiratory 
disorder and diabetes mellitus.  In support of these claims, 
he has submitted written statements of his spouse and son, 
which confirm that he has, in part, hearing loss and 
diabetes.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

Service connection may be presumed for an organic disease of 
the nervous system, which includes sensorineural hearing 
loss, and diabetes mellitus if it is shown that the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, and such 
disability became manifest to a degree of 10 percent within 
the applicable time period following the date of discharge 
(one year in the case of an organic disease and seven years 
in the case of diabetes mellitus), and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101(3), 
1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(1)-(3), 
3.309(a) (2006).

In order to prevail in a claim for service connection on its 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Hearing Loss

According to the veteran's written statements submitted 
during the course of this appeal and his hearing testimony, 
presented in August 2007, the veteran developed hearing loss 
secondary to the noise to which he was exposed in service in 
World War I while working as a heavy truck driver.  His 
duties as a driver involved hauling supplies, including 
ammunition,  throughout France and Germany, where servicemen 
were engaged in combat, during which time he took enemy fire.

A report of VA audio examination conducted in May 2005 
confirms that the veteran currently has bilateral hearing 
loss by VA standards.  The question thus becomes whether this 
hearing loss is related to his active service, including the 
noise exposure, or manifested to a compensable degree within 
a year of his discharge therefrom.

The veteran had active service from March 1944 to May 1946.  
According to the only service records that are available, 
during this time period, he did not complain of, or receive 
treatment for, noise exposure or hearing loss.  Moreover, on 
separation examination conducted in May 1946, an examiner 
noted no hearing abnormalities.  That notwithstanding, the 
Board accepts the veteran's allegation that his military 
duties exposed him to noise during service.

There is no evidence of record indicating that the veteran 
had hearing loss by VA standards within a year of his 
discharge from service.  During a private treatment visit in 
2002, a physician noted "negative for diminished hearing."  
During the VA examination when a physician first diagnosed 
hearing loss, that examiner recorded the veteran's history of 
in-service and post-service noise exposure and concluded that 
the veteran's hearing loss was not at least as likely as not 
due to his in-service noise exposure and was more likely than 
not due to his exposure to high intensity noise as a civilian 
employee.  He based this opinion on the physical evaluation 
and the veteran's history of occupational noise exposure 
while working in a steel factory, on the railroad and as a 
security guard.  There is no other medical opinion of record 
addressing the etiology of the veteran's hearing loss.

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record refuting the VA examiner's opinion and relating the 
veteran's hearing loss to service.  The veteran's assertions 
in this regard are insufficient to establish the nexus 
element of a service connection claim as the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge to diagnose a medical condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In the absence of competent evidence establishing that the 
veteran's bilateral hearing loss is related to service, the 
Board concludes that such disability was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  The evidence with regard to this claim is not in 
relative equipoise, therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence the claim, it must 
be denied.



B.  Residuals of Malaria

The veteran contends that, in service during basic training, 
he had malaria.  Allegedly, he was hospitalized from one week 
for this condition in Camp Gordon, Georgia.  He asserts that 
he now has residuals of this condition.

The veteran's available service medical records do not 
confirm this assertion.  In fact, on separation examination 
conducted in May 1946, an examiner specifically noted no 
malaria.  That notwithstanding, for the sake of further 
discussion, the Board accepts that the veteran had such 
condition in service.  

Since discharge, however, the veteran has not complained of, 
or received treatment for, residuals of malaria.  During his 
May 2005 VA examination, the veteran admitted this fact.  The 
VA examiner ordered a malaria smear and, thereafter, noted no 
residuals of malaria.   

The veteran's assertions represent the only evidence of 
record diagnosing residuals of malaria.  For the same reason 
noted above, these assertions are insufficient to establish 
the current disability element of a service connection claim.  
In the absence of competent evidence establishing that the 
veteran has residuals of malaria, the Board concludes that 
such disability was not incurred in or aggravated by service.  
The evidence with regard to this claim is not in relative 
equipoise, therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence the claim, it must be denied.

C.  Respiratory Disorder

The veteran contends that he developed a respiratory disorder 
in service secondary to his exposure to asbestos while living 
in hut-like housing in Fort Jackson, South Carolina for four 
to six months and serving on a ship for 17 to 20 days.  In 
South Carolina, the servicemen allegedly utilized stoves, 
which sat on top of asbestos, to heat the buildings.  

A report of VA examination conducted in May 2005 establishes 
that the veteran currently has a respiratory disorder 
characterized as chronic bronchitis.  It also establishes 
that the disorder is not related to the veteran's active 
service.  Therein, the VA examiner acknowledges the veteran's 
report of asbestos exposure and indicates that he is unable 
to confirm a relationship between any respiratory disorder 
and the veteran's service.  The VA examiner's failure to 
provide such a link is not unreasonable given that the 
available service medical records show no evidence of an in-
service respiratory disorder and the veteran admitted that he 
had never been diagnosed with asbestosis.

Again, the veteran's assertions, which are incompetent, 
represent the only evidence of record relating a respiratory 
disorder to the veteran's active service.  In the absence of 
competent evidence establishing the necessary nexus in this 
case, the Board concludes that a respiratory disorder was not 
incurred in or aggravated by service.  The evidence with 
regard to this claim is not in relative equipoise, therefore, 
the veteran may not be afforded the benefit of the doubt in 
the resolution thereof.  Rather, as a preponderance of the 
evidence the claim, it must be denied.

D.  Diabetes Mellitus

Post-service medical evidence, including VA and private 
treatment records dated since 2002 and a report of VA 
examination conducted in May 2005, establish that the veteran 
currently has diabetes mellitus.  

By the veteran's own admission, he developed this disease 
many years after his discharge from service, in 1990.  
According to the VA examiner who evaluated the veteran in May 
2005, it is more likely than not that there is no 
relationship between this disease and the veteran's active 
service.  

In the absence of competent evidence establishing that this 
disease is related to the veteran's active service or 
manifested to a compensable degree within seven years after 
discharge therefrom, the Board concludes that such a disease 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  The evidence with regard 
to this claim is not in relative equipoise, therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution thereof.  Rather, as a preponderance of the 
evidence the claim, it must be denied.


ORDER

Service connection for bilateral defective hearing is denied.

Service connection for residuals of malaria is denied.

Service connection for a respiratory disorder is denied.

Service connection for diabetes mellitus is denied.



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


